Walter R. Hart, J.
This is an application by petitioner against respondents, Magistrates of the Magistrates’ Court of the City of New York, for an order prohibiting* them from hearing charges against the petitioner for violations of section 131.03 of the New York City Health Code. These relate to the failure to furnish heat and hot water to residential tenants of property owned by her.
*935This court may not concern itself with the merits of the complaint or of the defense in the Magistrates ’ Court, whose- determinations are appealable to the Appeals Part of the Court of Special Sessions. The sole issue presented by the proceeding is whether the Magistrates’ Court has jurisdiction of the action. Petitioner urges that that court lacks jurisdiction because the charge is a misdemeanor which must be tried by the Court of Special Sessions. This contention is invalid since perforce of section 102-c of the New York City Criminal Courts Act violations of the Health Code are declared to be offenses triable by the City Magistrates. That statute was amended for the very purpose of changing the nature of the charge from a misdemeanor to an offense triable by a Magistrate. (See note to section 131.03 of the Health Code.) A like determination was reached by Mr. Justice Steuer on the same issues in Stein v. Murtagh (N. Y. L. J., March 7, 1960, p. 13, col. 6).
Accordingly the application is denied and the cross motion to dismiss is granted. Submit order.